Citation Nr: 9919249	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-19 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the loss of teeth 
secondary to the veteran's service-connected periodontal 
disease, for compensation purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had honorable active service from April 1969 to 
April 1972.  He also had additional, other-than-honorable 
service from April 1972 to May 1973, the discharge from which 
has previously been found to be a bar to VA compensation 
benefits based upon that period of service.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a January 1996 rating action, with which the veteran 
expressed disagreement in March 1996.  A statement of the 
case was issued in April 1996, and a substantive appeal was 
received later that month.  Thereafter, the case was 
forwarded to the Board and, in January 1997, the Board 
remanded the claim to the RO for additional development.  In 
April 1998, a supplemental statement of the case was issued, 
and the case was eventually returned to the Board in 
Washington, DC.  


FINDINGS OF FACT

1.  In 1993, the veteran's remaining natural teeth were 
extracted due to severe periodontal disease.  

2.  In a February 1995 decision by the Board, the veteran was 
granted service connection for periodontal disease for 
treatment purposes, as limited by controlling authority 
regarding eligibility for dental treatment.  

3.  In a June 1998 rating action, the veteran was awarded a 
100 percent disability rating based upon individual 
unemployability, effective from June 1995, and also a 100 
percent schedular disability rating, effective from September 
1996, which creates eligibility for Class IV dental 
treatment.  

4.  The loss of teeth due to periodontal disease is not a 
disability for which compensation may be paid, where the lost 
masticatory surface can be restored by suitable prosthesis.  

5.  Although the veteran lost masticatory function following 
the removal of his natural teeth due to periodontal disease, 
there remains adequate maxillary and mandibular bone support 
for dentures.  


CONCLUSION OF LAW

There is no legal basis for granting service connection for 
the loss of teeth secondary to periodontal disease, for 
compensation purposes.  38 U.S.C.A. § 1712 (West 1991); 38 
C.F.R. §§ 3.381, 4.150, Diagnostic Code 9913 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case essentially contends that he should 
be granted service connection for the loss of his teeth and 
paid compensation, because the tooth loss occurred as a 
result of the periodontal disease for which he is service 
connected.  The veteran has indicated his belief that he 
should be assigned a 40 percent disability evaluation because 
of this condition, under the provisions of 38 C.F.R. § 4.150, 
Diagnostic Code 9913.  

A review of the veteran's service records reflects that, in 
October 1969, he was treated for Vincent's infection.  It was 
reported that the condition had apparently started while he 
was in basic training in April 1969, and had gotten worse 
since arriving in Vietnam.  Conservative treatment was 
evidently provided, with future treatment apparently planned.  
Thereafter, however, no further dental records were included 
in the veteran's service medical records, with the exception 
of a clinical record cover sheet showing that he was status 
postoperative for minor surgery in the mouth, following 
closure of an oroantral fistula in February 1972.  

After service, the veteran underwent an examination for VA 
purposes in September 1973.  The report of this examination 
revealed that he complained that his upper left teeth felt 
weak.  He reported having developed this problem after 
plastic surgery in service.  Examination showed a surgical 
scar on the buccal mucosa above several of the upper left 
teeth.  The scar was described as similar to one that would 
result from maxilla or maxillary sinus surgery.  Chronic 
periodontitis, with accompanying moderate to severe 
supporting bone loss, was noted, and the examiner commented 
that the etiology of the periodontitis was not trauma or 
surgery sustained during service.  

Another examination was completed in November 1973.  At that 
time, the examiner found abnormalities of teeth numbered 22 
through 27, and pertinent findings included gingivitis, 
periodontitis, extreme malocclusion, and equilibration.  The 
examiner opined that the conditions were incurred in service 
or, at least, initiated during service.  

Subsequent records show that the veteran received treatment 
in 1983, for a recent mandibular fracture.  During the 
treatment, an infection developed around the mandibular right 
second molar.  The tooth was extracted and the infection 
finally subsided.  During a 1984 hospitalization, it was 
noted that there were many missing teeth in the lower jaw and 
a partial upper denture.  In 1993, the veteran's remaining 
teeth were extracted due to severe periodontal disease.  In a 
February 1995 decision, the Board granted service connection 
for periodontal disease, for treatment purposes, as further 
limited by controlling authority with respect to that 
benefit.

The controlling authority to which the Board referred, in its 
1995 decision, included the provisions of 38 C.F.R. § 17.123 
(renumbered as section 17.161 in 1996), which implements 
statutory authority found at 38 U.S.C.A. § 1712 (West 1991).  
This regulation sets out various categories of eligibility 
for VA outpatient dental treatment, including the following:  

Class I.  Those having a service-connected 
compensable dental disability or condition.  

Class II.  Those having a service-connected 
noncompensable dental condition or disability as 
shown to have been in existence at the time of 
discharge or release from active service, provided 
application for treatment was made within 90 days 
after service, the certificate of discharge does 
not bear a certification that the veteran was 
provided, within the 90-day period immediately 
before discharge, a complete dental examination and 
all appropriate dental treatment indicated by the 
examination, and VA dental examination is completed 
within six months after discharge, unless delayed 
through no fault of the veteran.  

Class II (a).  Those having a service-connected 
noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or 
service trauma. 

Class II (b).  Those having a service-connected 
noncompensable dental condition or disability and 
who had been detained or interned as prisoners of 
war for a period of less than 90 days.  These 
individuals may be authorized any treatment as 
reasonably necessary for the correction of such 
service-connected dental condition.  

Class II (c).  Those who were prisoners of war for 
90 days or more.  These individuals may be 
authorized any needed dental treatment. 

Class III.  Those having a dental condition 
professionally determined to be aggravating 
disability from an associated service-connected 
condition.  

Class IV.  Those whose service-connected 
disabilities are rated at 100 percent by schedular 
evaluation, or those who are entitled to the 100 
percent rate by reason of individual 
unemployability.   

(There are also Class II (R), Class V, and Class VI 
categories, but these are not pertinent to the 
circumstances of this veteran.)

As it happened, after the veteran was awarded service 
connection for periodontal disease, it was apparently 
determined that he did not satisfy any of the above mentioned 
eligibility requirements under which dental treatment may be 
authorized.  Thus, it appears that that the Board's 1995 
decision was a grant of benefits in only a technical sense.  
Since that time, however, by a June 1998 rating action, the 
veteran was awarded a 100 percent evaluation based upon 
individual unemployability, effective from June 1995, and a 
100 percent schedular rating, effective from September 1996.  
He is thus eligible for Class IV dental care.  Therefore, the 
only remaining benefit to which the veteran might be 
entitled, with regard to his missing teeth, would be 
disability compensation.  

A review of pertinent regulations, however, reveals that they 
specifically preclude the payment of compensation for 
replaceable missing teeth.  38 C.F.R. § 3.381 (previously set 
out at 38 C.F.R. § 4.149, prior to June 8, 1999).  See 
38 C.F.R. § 4.150, Diagnostic Code 9913, regarding the 
evaluation of loss of teeth, and the provision that, where 
the loss of masticatory surface can be restored by suitable 
prosthesis, a noncompensable evaluation is assigned.  See 
also Simington v. West, 11 Vet.App. 41, 44 (1998), noting 
that the rating schedule distinguishes between "replaceable 
missing teeth" or periodontal disease and teeth lost as a 
result of "loss of substance of body of maxilla or 
mandible."

In this regard, the veteran underwent an examination for VA 
purposes in March 1998.  In the report of that examination, 
the examining physician noted that, while the veteran had 
loss of masticatory function with the removal of the natural 
teeth, there was adequate maxillary and mandibular bone 
support for dentures.  In other words, the veteran's missing 
teeth were replaceable.  (Indeed, the report indicated that 
dentures had been made and placed in June 1994.)  

Under these circumstances, there is no basis in the law and 
regulations for providing compensation for the veteran's 
tooth loss.  Since there is a lack of entitlement under the 
law to compensation for the veteran's replaceable missing 
teeth, and the facts with respect to this aspect of the 
appeal are not in dispute, the application of the law to the 
facts is dispositive.  Thus, there being no entitlement under 
the law to compensation for the veteran's tooth loss, 
secondary to his service-connected periodontal disease, or 
otherwise, the appeal must be terminated.  See Sabonis v. 
Brown, 6 Vet.App. 426, 429-430 (1994).


ORDER

There being no entitlement under the law to compensation for 
the loss of teeth secondary to the veteran's service-
connected periodontal disease, the appeal to establish 
service connection for tooth loss for that purpose is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

